Citation Nr: 0100785	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  00-06 502	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in the 
November 1981 rating decision that established service 
connection and assigned a zero percent rating for right eye 
iridoplegia residual to injury, effective August 21, 1980.

2.  Entitlement to an evaluation in excess of zero percent 
for service-connected right eye iridoplegia residual to 
injury.

3.  Entitlement to an extraschedular evaluation (in excess of 
50 percent) for service-connected migraine headaches.

4.  Entitlement to an effective date prior to May 27, 1997, 
for award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1 to June 17, 1976 
and was placed on the Temporarily Disabled Retired List from 
November 1977 to August 1980, prior to discharge.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Denver, Colorado.  In 
connection with his appeal the veteran testified at a 
videoconference hearing before the undersigned in April 2000, 
and accepted such hearing in lieu of an in-person Travel 
Board hearing.  See 20.700(e) (2000).  A transcript of the 
hearing is associated with the claims file.

The veteran has perfected appeals with respect to the matter 
of whether CUE exists in the November 1981 rating decision 
that established service connection and assigned a zero 
percent rating for right eye iridoplegia residual to injury, 
effective August 21, 1980, and the matter of entitlement to 
an evaluation in excess of zero percent for service-connected 
right eye iridoplegia residual to injury.  Those are the only 
matters certified for appeal to the Board at this time.

The Board notes that the RO denied reopening the veteran's 
claim of entitlement to service connection for residuals of a 
fractured right elbow in a rating decision dated in June 
1998.  The RO notified the veteran of that decision July 2, 
1998.  At the time of his RO hearing in September 1998, the 
veteran expressed disagreement with that decision, and, on 
April 28, 1999, the RO issued a statement of the case on that 
matter.  In September 1999, the RO received a VA Form 9 in 
which the veteran continued to claim entitlement to benefits 
based on his right elbow.

By letter dated December 21, 1999, the RO advised the veteran 
that he had not submitted a timely substantive appeal with 
respect to the matter of whether new and material evidence 
sufficient to warrant reopening a claim of entitlement to 
service connection for residuals of a fractured right elbow 
had been received.  The RO further advised the veteran that a 
rating decision dated in September 1999 had denied his claim 
of CUE in a prior RO rating decision that denied service 
connection for a right elbow fracture.  The RO fully informed 
the veteran as to appellate rights.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
as to either the timeliness or CUE claims pertinent to the 
right elbow.  Accordingly, such are not within the Board's 
jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991).

In a rating decision dated in September 1999, the RO 
established service connection for a decreased sensation on 
the left cheek secondary to treatment for migraine headaches, 
and assigned a zero percent evaluation, effective November 6, 
1997.  The RO also established basic eligibility for 
Dependents' Educational Assistance, effective May 28, 1997.  
Such represented full grants of the benefits sought.  As the 
veteran did not express disagreement with the "down-stream" 
issue of the effective date or the disability evaluation 
assigned to the above, such matters are not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The Board notes that the veteran has withdrawn his appeal as 
to the issue of entitlement to an earlier effective date for 
the grant of a 50 percent evaluation for service-connected 
migraine headaches from appellate consideration.  See 
38 C.F.R. § 20.204 (2000).  However, the veteran also 
perfected an appeal with respect to the percentage evaluation 
assigned to his headaches, to include pursuit of 
extraschedular benefits for such disability.  He has not 
withdrawn that appeal and such continues before the Board.  
Id.  

The veteran has raised the issue of entitlement to a 
permanent total disability evaluation, citing 38 C.F.R. 
§ 4.15 (2000).  That matter has been neither procedurally 
prepared nor certified for appellate review, and is 
accordingly referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The matter of entitlement to an effective date prior to May 
27, 1997, for award of TDIU benefits is discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  In a rating decision dated in November 1981, the RO 
established service connection and assigned a zero percent 
rating for right eye iridoplegia residual to injury, 
effective August 21, 1980, and properly advised the veteran 
of that denial; he did not appeal.

2.  The unappealed November 1981 decision considered the law 
and evidence as it then existed and did not involve an 
undebatable error that manifestly changed the outcome.

3.  Right eye iridoplegia residual to injury is manifested by 
no more than light sensitivity, pain, and some difficulty 
focusing, without evidence of active right eye pathology.

4.  The veteran is totally disabled by reason of service-
connected migraine headaches.


CONCLUSIONS OF LAW

1.  No CUE exists in the November 1981 rating decision that 
established service connection and assigned a zero percent 
rating for right eye iridoplegia residual to injury, 
effective August 21, 1980.  38 U.S.C.A. § 5109A (West Supp. 
2000); 38 C.F.R. § 3.105 (2000).

2.  The criteria for no more than a 10 percent evaluation for 
service-connected right eye iridoplegia residual to injury 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.20, 4.84a, 4.114, 
Diagnostic Codes 6009, 7804 (2000).

3.  Service-connected migraine headaches are totally 
disability, warranting extraschedular assignment of a 100 
percent evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service medical eye evaluation in March 1978 revealed 
uncorrected distant and near vision of 20/25, correctable to 
20/20 bilaterally.  Examining personnel noted that the 
veteran did not need glasses and could see 20/20 unaided.  In 
March 1980 the veteran's car stalled.  While he was 
investigating the cause, the battery exploded, resulting in 
injury to the eyes.  Examination after the accident revealed 
visual acuity of 20/20 bilaterally.  Examination of the right 
eye by slit lamp revealed a small clot on the iris.  The 
veteran underwent vitrectomy and lensectomy and retinal 
detachment repair of the left eye, without post-operative 
visual recovery.  Later in March, examination of the right 
eye was within normal limits except for an oval pupil with 
iridoplegia and a slow response to light.  Records dated in 
April 1980 note normal right eye vision, with light 
hypersensitivity secondary to iridoplegia.  A Medical Board 
Report dated in May 1980 notes the following diagnoses: 
contusion injury of the left eye with subsequent loss of 
light perception; status post retinal detachment, repaired, 
left eye; status post vitrectomy and lensectomy on the left; 
and, iridoplegia of the right eye.

In October 1981, the veteran reported for VA examination.  
The examiner noted the veteran had light perception only in 
the left eye and right eye vision correctable to 20/15.  The 
examiner noted iridodialysis (iridoplegia) but otherwise that 
the right eye was normal.  

In a rating decision dated in November 1981, the RO 
established service connection and assigned a zero percent 
rating for right eye iridoplegia residual to injury, 
effective August 21, 1980.

A VA medical certificate dated in May 1990 includes note of 
right eye pain.  A May 1990 outpatient record shows a 
diagnosis of iridodialysis in the right eye.  The veteran's 
visual acuity in the right eye was 20/20 at that time.  

A VA outpatient record dated in October 1996 notes the 
veteran's migraine symptoms.  Examination of the right eye at 
that time revealed visual acuity of 20/15, quiet sclera and 
conjunctiva, a clear cornea, an iris within normal limits, 
and accommodation within normal limits.  

A statement from the veteran's physician, W.S., M.D., dated 
in May 1997, pertains to the veteran's left eye and migraine 
problems.  In the statement Dr. S. reported that the veteran 
experienced significant left eye pain and periorbital 
cellulitis post-retrobulbar alcohol injection into the left 
eye, and had developed a left eye cyst treated with steroid 
drops and oral antibiotics.

In a letter dated in April 1997, Dr. W.S. reported findings 
pertinent to the veteran left eye and headaches.  Dr. W.S. 
also noted right eye visual acuity of 20/20, with an "iris 
strand from his old iridodialysis across the mid pupillary 
space."  There was no evidence of intraocular inflammation.  
Records dated in April and May note alcohol injection to the 
eye followed by inflammation.  In May 1997, Dr. J.G. reported 
that the veteran had at least four-to-five severe migraine 
headaches per month that prevented him from working.  

In a rating decision dated in September 1997, the RO 
established service connection for migraine headaches and 
assigned a zero percent evaluation, effective October 22, 
1996.

In a letter dated in October 1997, Dr. J.G. indicated the 
veteran was unable to work due to migraine headaches 
occurring four-to-seven times per month.  Associated records 
dated from April to October 1997 reflect treatment for the 
left eye and headaches and include note of left eye erythema, 
inflamed tissue, cellulitis and a possible left eye abscess 
for which the veteran was treated with medications to include 
steroid drops.

In a letter dated in October 1997 W.S., M.D. noted frequent 
and severe migraine headaches occurring six-to-eight times 
per month and rendering the veteran unable to work since 
approximately June 1, 1997.  In October 1997, J.C., D.O., 
noted that the veteran was trained as a nurse but unable to 
work in that field due to his headaches.  

In November 1997 the veteran reported for a VA eye 
examination.  He provided a history of retro-orbital pain 
behind the left eye, then crossing to the right eye and 
developing into migraine headaches.  He stated that during 
such episodes he would then see squiggly lines, auras and 
have tunnel vision in his right eye.  He otherwise indicated 
that his right eye bothered him in very bright sunlight or 
snow and that he had difficulty focusing with that eye.  
Physical examination showed the right pupil to be reactive, 
the fundi to be normal, with full extraocular movements and a 
full visual field in the right eye.  The cornea, iris, lens 
and anterior chamber were stated to be "okay."

In a letter dated in January 1998, Dr. J.G. noted the veteran 
was disabled from his headaches, and unable to work.  In a 
February 1998 letter, Dr. J.G. indicated that the condition 
was likely to be permanent.

In a rating decision dated in February 1998, the RO increased 
the rating assigned to migraine headaches to 50 percent, 
effective back to October 22, 1996.

A private medical evaluation report dated in May 1998, notes 
the veteran's headaches and left eye problems but reports the 
right eye to be normal.  In a letter dated in May 1998, Dr. 
J.G. indicated that the veteran was unable to work due to 
migraine headaches.

In a letter dated in June 1998, the veteran's nursing program 
director stated that accommodations had been made for the 
veteran to finish his nursing program due to his left eye 
disability and his headaches, which had incapacitated him for 
several days in April 1997.

In a rating decision dated in June 1998, the RO established 
entitlement to TDIU benefits, effective March 20, 1998.

In a letter dated in July 1998, Dr. J.G. noted that the 
veteran continued to be unemployable due to migraine 
headaches.

At the time of his personal hearing in September 1998, the 
veteran referenced an examination in November 1997 that noted 
the veteran continued to be troubled by bright light and that 
defined iridoplegia as "difficulty in focusing or 
accommodation."  The veteran also complained of pain.  He 
reported it was untreatable.  Transcript at 36-37.  The 
veteran also indicated that at times, four or five times per 
year, his right eye would become inflamed and he would take 
steroids.  Transcript at 38.  

In statements received in September 1998, the veteran 
discussed his claim of CUE in the RO's November 1981 decision 
pertinent to his right eye.  He cited his symptoms of light 
sensitivity and decreased visual acuity as impairing his 
activities and argued that VA improperly applied rating 
provisions in failing to consider his chronic condition with 
pain and decreased visual acuity.  

At the time of private neurologic consultation in December 
1998, the veteran's right eye visual field was intact and he 
evidenced normal extraocular movements.  The examiner noted 
an oval-shaped pupil on the right.  

In a letter dated in April 2000, Dr. J.G. indicated that the 
veteran continued to suffer from severe, intractable migraine 
headaches rendering him completely disabled and unable to 
work.  

Initial Matters

In reaching its decisions the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  The record contains 
medical findings and opinions pertinent to the claims, the RO 
has obtained private and VA records identified by the 
veteran, and, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so to include in connection with 
personal hearings.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of the claims decided herein below.  

CUE

In a rating decision dated in November 1981, the RO 
established service connection and assigned a zero percent 
rating for right eye iridoplegia under Diagnostic Code 6009, 
residual to injury, effective August 21, 1980.  The RO 
properly advised the veteran of that decision.  He did not 
appeal and the November 1981 rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991) (formerly 
38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 (2000) (formerly 
38 C.F.R. § 19.192.  Previous determinations that are final 
and binding will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly 
different but for the error..."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  The Court went on to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

The veteran's primary contention for CUE is that he in fact 
had iridoplegia of the right eye at discharge and that recent 
medical evidence shows that his condition results in 
impairment, impacting activities of daily living due to pain, 
decreased visual acuity, problems focusing and bright light 
sensitivity.  The Board does not dispute the current medical 
findings; however, the law provides that a determination as 
to the existence of CUE must be based on the record extant at 
the time of the decision in question.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).

The provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009 
(1981), extant at the time of the November 1981 rating 
decision provided that an unhealed injury of the eye, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  

At the time of the November 1981 rating decision the evidence 
of record consisted of the veteran's service medical records 
and a report of VA examination conducted in October 1981.  

The veteran's service medical records and the report of VA 
examination in October 1981 are consistent in showing no 
compensable level of right eye visual acuity loss, no 
notation of visual field loss, no rest requirements for the 
right eye and no incapacity resulting from diagnosed 
iridoplegia.  In fact, the only past notation of right eye 
symptomatology is an in-service notation that the veteran was 
somewhat sensitive to bright light.  Notably, the veteran did 
not complain of this or any other right eye symptoms in 
connection with VA examination in October 1981.  

In short, absent evidence of active eye disease or manifested 
right eye symptomatology, the criteria for a compensable 
evaluation were not met at the time of the RO's November 1981 
decision.  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1981, 2000).

To the extent the veteran intimates that the medical evidence 
considered by the RO in November 1981 was insufficient, the 
Court has held that a breach by VA of its duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
one.  Glover v. West, 185 F.3d 1328 (Fed. Cir 1999); Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  Despite the 
veteran's arguments as to the existence of disabling right 
eye symptoms in 1981, the evidence of record at the time of 
the RO decision does not support such contention.  Rather, 
the evidence showed no right eye complaints at the time of 
the October 1981 VA examination.

The Board notes parenthetically that a lapse in the duty to 
assist could constitute such a grave procedural error as to 
prevent a decision from becoming final.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  However, 'the Federal Circuit 
did not hold that all breaches of the duty to assist are such 
grave procedural errors that they render a claim nonfinal,' 
rather, it 'singled out [the failure of VA to obtain] SMRs 
for special attention[,]' because they are generally in the 
control of VA and are otherwise irreplaceable."  Dixon v. 
Gober, 14 Vet. App. 168, 172 (2000) (citing Hurd v. West, 13 
Vet. App. 449, 453(2000)).  The Court has held that Hayre 
should be applied conservatively.  Simmons v. West, 14 Vet. 
App. 84, 89 (2000).

In Simmons the Court noted that the Federal Circuit seemed to 
place substantial weight on three factors, none of which is 
present here.  First, the Federal Circuit noted that the VA 
assistance sought was specifically requested.  Second, the 
Hayre opinion stressed the lack-of-notice element of that 
case that may "undermine[] the operation of the veterans' 
benefits system by altering its manifestly pro-claimant 
character and jeopardizing the veteran's ability to appeal in 
what may appear to be a fundamentally unfair manner."  
Third, the Simmons Court noted that the Federal Circuit in 
Hayre seemed to have considered the particularly vital role 
that service medical records (SMRs) can play in determining 
the question of in-service incurrence of a disability.  Id.  

Here there is no indication that the veteran specifically 
requested that any particular records be obtained, or that 
the veteran could have been mislead by any of the notices he 
did or did not receive.  The veteran has not contended that 
the RO failed to obtain highly pertinent service or VA 
medical records.  In short, the Board does not find a grave 
procedural error in the RO's November 1981 decision.

There is no evidence that the RO considered erroneous facts 
in rendering its decision or that the RO erroneously applied 
the laws or regulations extant at that time.  Rather, the RO 
considered the absence of active right eye pathology or 
manifestations of continued right eye impairment and applied 
the schedular provisions that provide for assignment of a 
compensable evaluation only where impairment is shown.

Any remaining contention of CUE amounts merely to 
disagreement as to how the RO weighed the evidence in 
November 1981.  A dispute as to how the RO weighed the 
evidence in assigning a disability rating cannot constitute 
CUE.  See Baldwin v. West, 13 Vet. App. 1 (1999).  From the 
evidence available to the RO in November 1981, it is not 
undebatable that a compensable evaluation was warranted for 
iridoplegia.  The veteran's proper remedy at that time was to 
appeal the RO's November 1981 decision and pursue entitlement 
to a higher rating.  The veteran did not do so and his claim 
based on CUE in the rating assignment is now denied.  
38 C.F.R. § 3.105.

Right Eye Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The veteran's iridoplegia of the right eye is currently 
evaluated as zero percent disabling under 38 C.F.R. § 4.84a, 
Diagnostic Code 6099-6009 (2000).  The provisions of 
38 C.F.R. § 4.27 (2000) provide that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

38 C.F.R. § 4.84a, Diagnostic Code 6009, the code chosen by 
the RO, provides that an unhealed injury of the eye, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

The evidence is clear that the veteran's measured right eye 
visual acuity has remained 20/20 or better.  The evidence is 
also consistent in showing no right eye visual field loss, no 
rest requirement and no incapacitation due to right eye 
pathology in and of itself.  The veteran's treating 
physicians have noted that the veteran has right eye symptoms 
including loss of vision during migraine attacks.  The Board 
will discuss the effects of these symptoms below, but notes 
that the evaluation provided for migraines is meant to 
compensate him for those symptoms.  The record contains no 
objective findings cited in Diagnostic Code 6009 that are 
attributable to iridoplegia upon which to assign a 
compensable rating.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors that 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The Board has considered application of other diagnostic 
codes pertinent to eye disability under 38 C.F.R. § 4.84a 
(2000).  Of those, only Diagnostic Code 6030 (2000) appears 
related to the veteran's right eye diagnosis and manifested 
symptomatology.  Diagnostic Code 6030 provides for a minimum 
and maximum 20 percent evaluation where there is paralysis of 
accommodation.  In this case, although the veteran has 
reported, and medical personnel have noted, focusing 
problems, the evidence does not reflect a paralysis of 
accommodation.  In fact certain records appear to indicate 
accommodation within normal limits and all of the medical 
evidence shows the veteran to retain full extraocular 
movements, full right eye visual acuity and a full right eye 
visual field.  Absent evidence that the veteran's 
accommodation in the right eye is paralyzed, Diagnostic 
Code 6030 is not an appropriate code under which to rate the 
veteran's right eye disability.  

The Board has further considered the nature of the veteran's 
initial right eye injury, noting that he incurred a 
concussive/burn type injury that in turn caused changes to 
his iris.  Medical evidence suggests a change in the shape of 
the veteran's iris.  The veteran has complained of right eye 
pain/discomfort due to brightness sensitivity, as well as 
focusing difficulties caused by the change to the iris.  Such 
factors are roughly analogous to residuals of scarring.  

The criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 
7804 provide that a maximum 10 percent disability evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration.  The Board thus finds the 
veteran's current right eye manifestations warrant assignment 
of a 10 percent evaluation.  

The Board notes that consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2000), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis upon which to 
assign a disability evaluation higher than 10 percent.  As 
stated, the veteran does not manifest any measurable decrease 
in visual acuity or visual fields, and shows no active eye 
pathology other than the complaints of intermittent pain, 
light sensitivity and focusing difficulties considered in the 
above grant.

The Board further notes that the veteran is, in any case, 
separately service-connected for scarring and for a loss of 
vision in his left eye, and, further, is service-connected 
for migraine headaches causing additional symptomatology such 
as pain and temporary visual changes affecting the right eye 
during migraine episodes.  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2000).  

In this case the veteran manifests no other right eye 
symptoms that are not duplicative or overlapping with the 
symptomatology of the other conditions for which he is 
service connected.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  Accordingly, no more than a 10 percent 
evaluation is warranted.

Extraschedular Evaluation for Migraine

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2000) govern the schedular evaluation of migraine headaches 
and provides for a maximum 50 percent rating.  Such rating is 
based on very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

The veteran is currently in receipt of that maximum 50 
percent rating under Diagnostic Code 8100.  He argues that 
such percentage rating does not adequately address the 
frequency and severity of his migraine headaches and thus, 
that extraschedular consideration is warranted.

Regulations provide that the 1945 Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation, 
disability and death pension, and in eligibility 
determinations.  The provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a).

The regulation also provides that in ratings shall be based 
as far as practicable, upon the average impairments of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In this case the veteran's private physicians have opined 
that the veteran is unable to work due to the length, 
frequency and severity of his migraines.  For instance, Dr. 
J.G. offered such opinions in letters dated in May 1997 and 
April 2000.  This evidence is undisputed, and clearly 
establishes a marked interference with employment not 
adequately contemplated in the schedular criteria for rating 
migraines.  As such, the Board finds that an extraschedular 
grant of a 100 percent evaluation for the veteran's migraines 
is warranted.


ORDER

No CUE exists in the November 1981 rating decision that 
established service connection and assigned a zero percent 
rating for right eye iridoplegia residual to injury, 
effective August 21, 1980.

A 10 percent evaluation for service-connected right eye 
iridoplegia residual to injury is granted, subject to the 
laws and regulations governing the payment of monetary 
awards; an evaluation in excess of 10 percent is denied.

An extraschedular 100 percent rating for service-connected 
migraine headaches is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

In a decision dated in July 1998, the RO granted the veteran 
entitlement to TDIU benefits, effective March 20, 1998.  The 
veteran timely expressed disagreement with the effective date 
of that grant.  The RO subsequently established an effective 
date of May 27, 1997, for such grant.  The RO, in amending 
the assigned effective date, advised the veteran such 
determination resolved his appeal.  However, the veteran 
specifically contends that yet an earlier effective date of 
October 22, 1996, is warranted for the grant of TDIU 
benefits.  The RO has not yet issued a statement of the case 
in response to the veteran's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Thus, if a 
claim has been placed in appellate status by the filing of a 
notice of disagreement, the Board must remand the claim to 
the RO for preparation of a statement of the case as to that 
claim.  See VAOPGCPREC 16-92 (1992).

Although the grant of an extraschedular 100 percent 
evaluation may render moot the issue of entitlement to TDIU 
during the period from the effective date of the 
extraschedular evaluation; a question remains as to whether 
the veteran would be entitled to a TDIU during any period 
prior to the effective date of the extraschedular evaluation.  
Cf. VAOPGCPREC 6-99 (1999).

Accordingly, the case must be returned to the RO for the 
following:

To the extent that any case or 
controversy remains with respect to the 
TDIU matter in light of the Board 
decision herein above, the RO must issue 
a statement of the case, containing all 
applicable laws and regulations, on the 
issue of whether a earlier effective date 
is warranted for the grant of entitlement 
to TDIU benefits.  The veteran should be 
advised of the time period in which to 
perfect his appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

